MARTIN, J.
A thorough examination of the evidence contained in the appeal hook has led us to the conclusion that the findings of the trial judge were fully sustained, and that the court properly directed a judgment dismissing the plaintiffs’ complaint with costs. The opinion of the learned trial judge so clearly presents the questions involved and the principles of law which govern them as to render any further discussion unnecessary. We have also examined all the rulings of the trial court to which our attention has been called by the appellants, but have found none that would justify a reversal of the judgment, or that require special discussion. It follows that the judgment should be affirmed.
Judgment affirmed, with costs. All concur.